256 F.2d 343
ESTATE OF W. Y. BRAME, Deceased, et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16359.
United States Court of Appeals Fifth Circuit.
June 18, 1958.
Rehearing Denied September 3, 1958.

De Quincy V. Sutton, O. Winston Cameron, Meridian, for petitioners.
Joseph Kovner, Atty., Dept. of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Attys., Nelson P. Rose, Chief Counsel, I. R. S., Rollin H. Transue, Sp. Atty., Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
The Tax Court's findings of fact and opinion reported at 25 T.C. 824 contain a careful analysis of the issues and of the contentions made by the taxpayers. A thorough consideration of the briefs and arguments in connection with the voluminous record and the many exhibits convinces us that there were no significant procedural errors, and that the Tax Court's findings of fact are supported by substantial evidence, and certainly are not clearly erroneous. 26 U.S.C.A. (I.R.C.1954) 7482(a). We agree with the Tax Court's opinion. To write more would serve no useful purpose. The decision of the Tax Court is correct, and it is


2
Affirmed.